 Case: 4:18-cv-01862-JCH Doc. #: 21 Filed: 03/04/19 Page: 1 of 4 PageID #: 165




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

  NATIONAL ROOFING INDUSTRY
  PENSION PLAN, et al,

                 Plaintiffs,
                                                     Case No. 4:18-cv-01862-JCH
  v.

  TAYLOR ROOFING SOLUTIONS, INC., et
  al.,

                 Defendants.


                            REPLY BRIEF
  IN SUPPORT OF DEFENDANTS’ MOTIONS TO DISMISS AND/OR FOR MORE
DEFINITE STATEMENT AS TO COUNTS I AND II AND TO STAY COUNTS III AND
            IV OF PLAINTIFFS’ FIRST AMENDED COMPLAINT

       A reference to "notice pleading" is not a panacea for a federal court complaint that fails to

meet the standard of going beyond more than labels and conclusions and a formulaic recitation of

the elements of a cause of action. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 127 S. Ct. 1955,

167 L. Ed. 2d 929 (2007) And, [A] court considering a motion to dismiss can choose to begin by

identifying pleadings that, because they are no more than conclusions, are not entitled to the

assumption of truth. While legal conclusions can provide the framework of a complaint, they must

be supported by factual allegations. When there are well-pleaded factual allegations, a court should

assume their veracity and then determine whether they plausibly give rise to an entitlement to

relief. Ashcroft v. Iqbal, 556 U.S. 662, 679, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009).

       Take for example, the reference in the first amended complaint to Section 351.486.3

RSMO, which provides in pertinent part:




                                                 1
 Case: 4:18-cv-01862-JCH Doc. #: 21 Filed: 03/04/19 Page: 2 of 4 PageID #: 166




        "[a] corporation administratively dissolved continues its corporate existence but may not

carry on any business except that necessary to wind up and liquidate its business and affairs…"

        While not conceding its application to the case at bar, section 351.486 is clearly a recitation

of the law.

        Then, a comparison to the allegations in the first amended complaint shows a legal

conclusion without well-pleaded factual allegations.

        16. Upon information and belief Gerrit Yank continued to operate and carry on

business, in a manner other than for winding up and liquidate its affairs, under the name

Taylor Roofing Solutions, Inc. (First Amended Complaint.)

        It is proper for this Court to rule that the phrase "in a manner other than" is not a well-plead

factual allegation. Paragraph 48 of the first amended complaint suffers from the same pleading

deficiency. Under Missouri law, upon dissolution a corporation continues its existence, but is

limited to activities appropriately calculated to wind up and liquidate its business - it generally

may not carry on any new business. Asaro v. Division of Empl. Sec., 32 S.W.3d 623 (Mo. App.

2000) Without any factual allegations that Gerrit Yank is carrying on new business, the claim of

personal liability fails under both the reference to federal law (as set forth in defendants'

memorandum of law in support of their motion to dismiss) and the above reference to Missouri

state law.

        Likewise, the reference to Illinois law fails to state a claim for relief. Because, by its plain

language, Section 8.65(a)(3) applies only to "directors," this statutory provision cannot support

Plaintiffs' cause of action against Gerrit Yank as an officer (paragraph 15 of the First Amended

Complaint.) Thus, dismissal is proper. See Bd. of Trs. v. Moroni, 905 F. Supp. 2d 846, (N.D. Ill.

2012)



                                                   2
 Case: 4:18-cv-01862-JCH Doc. #: 21 Filed: 03/04/19 Page: 3 of 4 PageID #: 167




       Turning to the federal claims under ERISA and the LMRA, the plaintiffs must give the

defendants fair notice of both the nature of their claims and the factual grounds upon which they

rest. Hallmark Cards, Inc. v. Monitor Clipper Partners LLC, 2010 WL 5129288 at *4 (W.D. Mo.

Nov. 22, 2010); Int'l Longshore & Warehouse Union v. Grain, 2013 WL 6665725, at *5 (D. Or.

Dec. 17, 2013)(dismissal was appropriate where facts alleged by plaintiff, when taken as true, did

not "plausibly state the single employment element of the alter ego theory.")

       The first amended complaint, for example, does contain the bare recitation of the law as to

a single employer theory of liability.

       The four factors that are considered to determine whether two distinct business entities are

to be treated as a single employer for purposes of the National Labor Relations Act (emphasis

added): (1) interrelation of operation, (2) common management, (3) centralized control of labor

relations, and (4) common ownership or financial control.          Radio & Television Broadcast

Technicians Local Union 1264 v. Broadcast Service of Mobile, Inc., 380 U.S. 255, 256, 13 L. Ed.

2d 789, 85 S. Ct. 876 (1965).

       But, a close examination of paragraph 50 of the first amended complaint again reveals use

of legal conclusions, such as "common management" but no factual allegations in support.

Dismissal is proper.

       Finally, as to the defendants' motion to stay, Counts III and IV of the First Amended

Complaint are being brought by plaintiff Roofers Local 2 which is a party to the concurrent NLRB

action. Thus, it is somewhat misleading for the plaintiffs to reference the "Plaintiffs Funds" as not

being a part of the NLRB proceeding because the Plaintiff Funds are not listed as the operative

plaintiff in Count III and IV. Given that Roofers Local 2 is a party with the same issues pending

with both the NLRB and this Court, there would be a duplication of potential rulings especially



                                                 3
 Case: 4:18-cv-01862-JCH Doc. #: 21 Filed: 03/04/19 Page: 4 of 4 PageID #: 168




given that the arbitration award in Counts III and IV concerns the same issues that Roofers Local

2 is litigating before the NLRB against defendants Taylor Roofing Solutions, Inc. and Capitol

Roofing Solutions LLC. The motion to stay Counts III and IV is well-founded as a matter of law.


 Dated: March 4, 2019                                Respectfully submitted,


                                                     /s/ James G. Nowogrocki
                                                     James G. Nowogrocki, 38559MO
                                                     Jenna A. Scott, 71163MO
                                                     HEYL, ROYSTER, VOELKER & ALLEN, P.C.
                                                     P.O. Box 775430
                                                     St. Louis, MO 63177
                                                     Phone: 314-241-2018
                                                     Facsimile: 314-297-0635
                                                     Email: jnowogrocki@heylroyster.com

                                                     Attorney for Defendants




                                CERTIFICATE OF SERVICE

       I, the undersigned, certify that copy of the foregoing has been electronically served on all
counsel of record via the Court's CM/ECF system on this 4th day of March 2019.

                                                 /s/ James G. Nowogrocki
                                                Attorney for Defendants




                                                4
